Citation Nr: 0600941	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-29 571	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a pulmonary disorder, has 
been received, and, if so, whether service connection is 
warranted for pulmonary disability, to include as due to 
exposure to CARC, PB, insect poisons (organophosphates, 
carbamates, etc...), and/or potential low levels of sarin.

2.  Entitlement to service connection for numbness of the 
hands and fingers to include as due to exposure to chemical 
agent resistant coating (CARC), pyridostigmine (PB), insect 
poisons (organophosphates, carbamates, etc...), and/or 
potential low levels of sarin, and/or to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for memory loss to 
include as due to exposure CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin, and/or to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for joint pain to 
include as due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin, and/or to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for presbyopia to 
include as due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin.

6.  Entitlement to service connection for sinusitis to 
include as due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty in the Army National Guard 
from November 1975 to February 1976, from October 1990 to 
August 1991, and from June 1992 to September 1993, to include 
service in Southwest Asia during the Persian Gulf War.  He 
also served on active duty for training at various times; 
however, the dates of this service have not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2001, September 2003, and August 2004 rating 
decisions of the RO, which denied entitlement to the benefits 
enumerated above.

In June 2005, the veteran testified at a hearing before the 
undersigned, which took place via video teleconference.  The 
veteran waived his right to initial RO consideration of the 
new evidence submitted at his hearing.  38 C.F.R. 
§ 20.1304(c) (2005).  

The issues of entitlement to service connection for numbness 
of the hands and fingers and joint pain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By July 1996 decision, the Board denied entitlement to 
service connection for a pulmonary disability.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a pulmonary disability 
has been received since the July 1996 Board denial.

3.  The veteran suffers from no explicitly diagnosed 
pulmonary disease; shortness of breath has been attributed to 
weight and lack of physical conditioning.  Pulmonary function 
tests (PFTs) show FEV-1 of 89 percent and FEV-1/FVC of 89 
percent.

4.  There is no objective findings or otherwise independently 
verifiable evidence of chronic memory loss.

5.  The veteran's currently diagnosed presbyopia is 
refractive error of the eye; there is no evidence of eye 
injury during service or of superimposed diseases of the eye.

6.  The veteran's sinus complaints are attributed to 
maxillary sinus disease and left septal deviation.  There is 
no competent evidence showing these conditions are related to 
the veteran's active military service.


CONCLUSIONS OF LAW

1.  The July 1996 Board decision which denied the veteran's 
claim of service connection for a pulmonary disability is 
final.  The veteran has submitted new and material evidence 
sufficient to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1100 
(2005).

2.  Chronic disability manifested by a pulmonary impairment 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.317, 4.97, Diagnostic 
Code 6602 (2005). 

3.  Chronic disability manifested by impaired memory was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.317 (2005).

4.  The veteran is not shown to have an acquired right eye 
visual disability due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2005).

5.  Sinusitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records; VA 
medical examination reports; scholarly articles and other 
general information on Gulf War chemical exposure; and the 
veteran's June 2005 hearing testimony.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.



New and Material Evidence 

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  The veteran's claim of service 
connection for a pulmonary disability was previously denied 
in July 1996 by the Board.  Id.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case wherein the claim to reopen was received in July 
2000.]

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  In determining whether evidence is new 
and material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

With these considerations in mind, the Board must review all 
of the potentially relevant evidence that has been submitted 
by the veteran or otherwise associated with the claims file 
since the Board's final decision in July 1996.  The 
additional relevant evidence consists of the veteran's June 
2005 hearing testimony, post-July 1996 articles discussing 
Persian Gulf War chemical exposure generally and its 
association with pulmonary disabilities and diseases, and VA 
medical records dated after July 1996, including August 1998 
notations reflecting increasing shortness of breath.  

After careful consideration of this evidence, the Board finds 
that it is new and material as it contributes to a more 
complete disability picture.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  It is not cumulative in that it 
unequivocally reflects complaints of a more severe level of 
pulmonary disability than articulated in the past, and for 
the first time, the evidence demonstrates a potential 
scientific link between CARC exposure and pulmonary 
disability.  The new evidence, therefore, supports the 
veteran's claim that a pulmonary disability is of service 
origin.  

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claim 
for service connection for a pulmonary disability in that it 
contributes to a more complete picture of the origin of the 
veteran's claimed disability.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  

In conclusion, the Board recognizes that a November 2002 VA 
examiner stated: "The veteran in my opinion, as likely as 
not that he has any pulmonary dysfunction at this time."  
From context, the Board presumes that the examiner found no 
pulmonary disability.  The conclusion, however, is very 
poorly stated and is therefore unclear and not one upon which 
the Board should rely.  In any event, several years have 
elapsed, and the veteran may well have a pulmonary disorder 
at this time.  Regardless, the scientific literature now 
points to a potential link between pulmonary disorders and 
CARC.  Thus, if a pulmonary disorder exists, as the veteran 
asserts, there is a reasonable possibility that a link to 
CARC exposure will be found.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  However, as to the undiagnosed illness part of 
the veteran's claims, as discussed in more detail below, he 
is not required to provide competent evidence linking a  
current disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  Service connection 
presupposes a diagnosis of a current disease.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior 
law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C.A. 1117(d).  Section 202(a) also 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster 
of signs or symptoms.  

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed.Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in section 202(a) as a 
"medically unexplained chronic multisymptom illness;" 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed.Reg. 34539-543 (June 10, 2003).  It 
was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed.Reg. 34539-543 (June 10, 2003).

It is absolutely clear in this case that the veteran served 
with the 325th Maintenance Company during the Persian Gulf 
War and that his unit was ordered to paint vehicles with CARC 
(chemical agent resistant coating) without proper protective 
equipment.  This resulted in exposure to dangerous levels of 
hexamethylene diisocyanate (HDI).  There are also military 
documents indicating that the veteran's unit was exposed to 
ash and residue from burning oil fires, insect repellents, 
and area insecticides.  A 1997 report from Dr. Robert 
Pettyjohn indicates these exposures could affect the 
peripheral and central nervous system, musculoskeletal 
system, gastrointestinal system, and immune system.

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.  

As a threshold matter, the Board notes that military records 
reflect that the appellant served in the Southwest Asia 
theater of operations.  Therefore, he had active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.



Pulmonary Disability

The veteran has consistently asserted shortness of breath 
with exertion since service in the Persian Gulf.

In September 1995, the veteran reported that he had had 
difficulty breathing since 1991.  He explained that he found 
it harder to run long distances since that time.  The 
examining physician opined that the veteran's shortness of 
breath was the result of his weight of 220 pounds and overall 
lack of condition.  The physical examination, according to 
the examiner, did not reveal any other process that might 
indicate restrictive or obstructive process. 

A September 1998 X-ray study of the chest revealed no acute 
pulmonary disease.  An October 2002 X-ray study of the chest 
revealed no acute abnormalities.

On November 2002 VA respiratory examination, the veteran 
reported occasional coughing without sputum.  He complained 
of dyspnea on exertion after walking two blocks or when 
climbing stairs.  He denied requiring bed rest as well as 
asthmatic symptoms.  The examiner indicated a normal FEV/FVC 
ratio.  Bronchodilator testing showed no significant 
bronchodilatory response.  The examiner opined that it was 
unlikely that the veteran had any pulmonary dysfunction.  The 
Board observes that pulmonary function tests conducted in 
November 2002 revealed that restrictive disease "may be 
present." 

Based on the foregoing evidence, no clear pulmonary 
disability is present to account for the veteran's complaints 
of shortness of breath.  The Board notes that service 
connection cannot be based on speculative medical evidence, 
and that the November 2002 pulmonary function testing showing 
a possibility of restrictive disease does not indicate a 
disability for which service connection can be granted.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

As outlined above, service connection can only be granted for 
a current disability.  Because there is no diagnosed 
pulmonary disability, service connection for such cannot be 
granted on a direct basis.  38 C.F.R. § 3.303; Gilpin, supra.  
In any event, it appears that exertional dyspnea is related 
to the veteran's current elevated weight and lack of physical 
fitness rather than to any event in service.

Therefore, it would appear that the appellant has complaints 
that have not been attributed to a known medical condition.  
Respiratory symptoms are expressly listed in 38 C.F.R. 
§ 3.317(b) as a sign or symptom of undiagnosed illness.  The 
Board will now discuss whether service connection for a 
disability manifested by pulmonary problems can be granted as 
due to undiagnosed illness.  38 C.F.R. § 3.317.  

Dr. Pettyjohn, in September 1997, opined that CARC and the 
other chemicals to which the veteran was exposed in service 
could result in shortness of breath.  Other medical treatises 
reveal that these chemicals could lead to respiratory 
problems and particularly to asthma.  The veteran does suffer 
from well documented subjective complaints of shortness of 
breath.  These complaints have been chronic, since 
approximately 1994.

Nonetheless, the veteran cannot benefit from the provisions 
of 38 C.F.R. § 3.317, which necessitates that a claimed 
disability resulting from undiagnosed illness become manifest 
to a degree of at least 10 percent by December 31, 2006.  Id.  
On November 2002 pulmonary function tests results consisted 
of FEV-1 of 89 percent of predicted and an FEV-1/FVC ratio of 
89 percent.  The veteran has denied use of medication to 
treat his claimed pulmonary symptoms.  [The Board notes 
previous PFTs conducted in 1998 were reported as normal, with 
FEV-1 and FEV-1/FVC of over 100 percent.]



Under Diagnostic Code 6602 pertaining to asthma, a ten 
percent evaluation is warranted with FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).  An 
undiagnosed illness manifested by pulmonary dysfunction such 
as shortness of breath cannot be granted because, to the 
extent that it exists, it has not manifested to a degree of 
at least 10 percent; the veteran, indeed, meets none of the 
criteria pertinent to a 10 percent evaluation for asthma.  As 
such, service connection for an undiagnosed illness 
manifested by pulmonary problems cannot be granted.  
38 C.F.R. § 3.317.  

The Board notes that it has reviewed the criteria necessary 
for a compensable evaluation for asthma because asthma has 
been said to be a possible outcome of exposure to chemicals 
such as the ones to which the veteran was exposed in the 
Persian Gulf.  The Board, however, emphasizes that the 
veteran's pulmonary symptoms do not seem to meet the criteria 
for a compensable evaluation under other potentially 
applicable diagnostic codes pertinent to defects of the 
respiratory system.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6601, 6603, 6604, 6825 to 6833, and 6840 to 6845.

Memory Loss

The veteran complains of memory loss.  As an example, he 
indicates that he cannot locate objects he puts down and must 
ask his wife for help in finding them.  As well, he asserts 
that his wife must serve as his administrative secretary 
because he cannot maintain an appointment book.  According to 
him, these symptoms began after returning from Southeast Asia 
and have been worsening progressively.  

On VA general medical examination in January 1994, the 
examiner noted that the veteran had good emotional reaction, 
orientation, and memory.  In September 1995, upon 
examination, the veteran's memory was intact.  



In August 1998, a VA examiner indicated that 
neuropsychological results were within normal limits and 
suggested no impairment as a result of environmental 
exposure.  No mental or cognitive deficits were found.  
Although the veteran's chief complaint was memory loss, none 
was diagnosed.

On November 2002 VA psychiatric examination, the veteran 
indicated that at times he could not find his keys and that 
forgetfulness occurred intermittently.  He suggested that 
memory loss was related to CARC exposure in service.  The VA 
examiner, on the other hand, observed that the veteran's 
memory was intact and suggested that the demands of the 
veteran's job might have been responsible for a lack of 
concentration, which in turn led to some lapses in memory.

The Board notes that the veteran is not competent to render 
medical diagnoses or opinions upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, he cannot 
diagnose memory loss or opine regarding its etiology.  

The competent medical evidence does not reveal a diagnosis of 
memory loss or of any disability to account for the veteran's 
complaints.  Absent a present diagnosis of a chronic 
disability manifested by memory loss, service connection for 
it cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  The 
Board will therefore discuss entitlement to service 
connection for a disability manifested by memory loss as due 
to undiagnosed illness.  38 C.F.R. § 3.317.  

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has consistently voiced complaints 
of memory loss, and he is certainly competent to relate such 
a subjective symptom.  His complaints are chronic, since they 
have been present since 1995.  However, there must be either 
objective indicators of a disability, such as "signs" 
evident to a medical examiner or other, non-medical 
indicators capable of independent verification.  There is no 
such evidence here.  No medical examiner has indicated any 
objective findings of memory loss.  In fact, every medical 
examination has reflected the veteran's memory is intact.  
Furthermore, the evidence reflects no independently 
verifiable non-medical indicators consistent with memory 
loss.  That is, there is no evidence verifying the veteran's 
complaints that VA could independently verify.  Thus, it 
cannot be said that the veteran suffers from any chronic 
disability manifested by memory loss within the meaning of 
applicable law and regulations.  Service connection for a 
chronic disability manifested by memory loss, therefore, is 
denied.  38 C.F.R. § 3.317.  

As an aside, the Board notes that treatises submitted into 
evidence and Dr. R.B. Pettyjohn, an expert in forensic 
medicine, indicate that CARC and the other chemicals to which 
the veteran was exposed during his time in the Persian Gulf 
could cause memory deficits.  Dr. Pettyjohn, however, did not 
note any specific signs or manifestations of chronic memory 
loss in the veteran.  Regardless of the fact that in-service 
exposure could lead to memory deficits, there remains a lack 
of objective evidence showing the veteran has such deficits.

Eye Disability

On June 1993 medical examination report, the veteran's eyes 
were normal.  Distant uncorrected vision was 20/20 
bilaterally.  Another in-service vision examination yielded 
results of 25/25 bilaterally.  

On November 2002 VA eye examination, the veteran complained 
of near vision problems as well as blurred vision.  Visual 
acuity without correction was 20/40 in the right eye and 
20/20 in the left eye.  Pinhole correction was 20/20 in the 
right eye.  The examiner opined that the veteran's complaints 
of near vision problems most likely constituted presbyopia, 
and the examiner recommended that the veteran be fitted for 
spectacles for distance and reading.  

No discussion regarding entitlement to service connection for 
a disability attributable to an undiagnosed illness need take 
place because the veteran's eye complaints (blurry vision) 
are attributable to a known diagnosis - presbyopia.  See 
38 C.F.R. § 3.317.

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.

The record does not reflect any superimposed disease or 
injury during the veteran's period of military service.  The 
Board acknowledges that Dr. Pettyjohn and other treatise 
evidence indicate that exposure to CARC and other chemical 
agents could cause blurred vision.  The veteran's blurred 
vision, however, has been diagnosed as presbyopia, which VA 
does not consider a disability without evidence of 
superimposed disease or injury during service.  The evidence 
furthermore does not reflect CARC or other chemicals to which 
the veteran was exposed had any bearing on eyesight in 
general or on presbyopia in particular.  Again, there being 
no indication of a superimposed disease or injury, service 
connection for presbyopia is denied.  Id.

Sinus Disability

On January 1998 periodic report of medical history, the 
veteran noted sinusitis.  However, no such diagnosis was 
noted on the corresponding medical examination report.

No sinusitis was noted on June 1993 service medical 
examination report.  Similarly, on medical examination in 
September 1995, no sinusitis was complained of or diagnosed.  
A January 2001 magnetic resonance imaging reflected left 
maxillary sinus disease.  On November 2002 VA examination of 
the nose, the veteran complained of chronic left sided nasal 
obstruction.  Upon objective examination, the examiner 
diagnosed chronic rhinitis causing slight nasal discharge, as 
well as left septal deviation.  The examiner opined that the 
latter was causing the bulk of the veteran's symptoms.  The 
examiner opined that the veteran's condition represented a 
congenital process and that it was not likely related to any 
event in service.  

The Board notes that it need not go through an undiagnosed 
illness analysis because the condition discussed herein is 
both known and definitively diagnosed.  38 C.F.R. § 3.317.  
That is, the veteran's complaints of sinus-related problems 
have been attributed to maxillary sinusitis and septal 
deviation.

If the veteran's left septal deviation is congenital in 
nature, as the VA examiner stated, it was present to at least 
some degree beginning at birth and cannot be said to have 
originated in service.  In any event, service connection 
cannot be granted for congenital conditions.  38 C.F.R. 
§ 3.303(c).  

The Board does recognize that both medical and treatise 
evidence reflect that CARC and other chemical agents to which 
the veteran was undeniably exposed in service can cause 
respiratory problems.  The veteran has indeed complained of 
exertional dyspnea.  However, the foregoing evidence does not 
reflect any nexus between CARC or other relevant chemicals 
and sinusitis, rhinitis, or a deviated septum.  Thus, even if 
the Board were to ignore the opinion of the November 2002 VA 
examiner, service connection for the veteran's claimed 
condition would have to be denied, as no nexus between 
chemical exposure and a present nasal condition has been 
shown.  38 C.F.R. § 3.303.

In closing, the Board is aware of the veteran's apparent 
belief that there is some causal connection between his nasal 
condition and service.  The veteran, however, is not 
competent to render medical opinions upon which the Board may 
rely.  Espiritu, supra.

Conclusion

In making these determinations, the Board has considered the 
directives for dealing with Gulf War illness cases as set out 
in Gutierrez, supra.  However, the Board finds that 
Gutierrez, while instructive on handling Gulf War illness 
cases in general, is inapplicable to the current case based 
on factual differences.  Unlike the veteran in Gutierrez who 
had symptoms of Gulf War illness but no diagnosis, the 
veteran in this case has a diagnosed illness to account for 
his complaints of vision and sinus symptoms.  As such, the 
veteran in the case at hand is not disqualified from 
presumptive service connection because the Board failed to 
give credence to his account of his symptomatology, as was 
the case in Gutierrez; he is disqualified from the 
presumption because his conditions have been diagnosed.  
Direct service connection for these conditions was considered 
above.  

With respect to the pulmonary and memory loss claims, the 
Court in Gutierrez made clear that a layperson may observe 
and relate symptoms of alleged Gulf War illness.  See 19 Vet. 
App. at 9-10.  The Board has given credence to the veteran's 
complaints as an accurate account.  Nevertheless, for the 
purpose of presumptive service connection for undiagnosed 
illness, the law still requires some corroboration of the 
veteran's complaints regarding his symptoms (the reason for 
failure of his memory loss claim) and that the complaints be 
manifested to a degree of at least 10 percent (the reason for 
failure of his pulmonary claim).  The veteran's statements in 
this respect, standing alone, do not provide this type of 
evidence.

The Board also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision regarding any of 
the issues discussed herein.  The Board has fully justified 
its reasons for denying entitlement to service connection for 
the claimed disabilities discussed herein.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in May 2001, July 2002, October 
2003, and February 2005.  Those letters advised the veteran 
of what information and evidence was needed to substantiate 
the claims decided herein and of his and VA's respective 
duties for obtaining evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Also, the record shows that the veteran was 
advised of the type of evidence required to support his 
service connection claims based on his Persian Gulf War 
service in many of the development letters sent to him by the 
RO, including the most recent letter in February 2005.  That 
letter specifically advised him of the type of medical and 
non-medical evidence needed to substantiate his claims.  

The veteran has not alleged that VA failed to comply with the 
notice requirements of VCAA.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In addition, by virtue of the rating 
decisions on appeal and the statements of the case, he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the statements of the case.  

The RO's 2005 letter specifically told the claimant to 
provide any relevant evidence in his possession.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
any of these claims.  When considering the notification 
letters, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give claimants notice of the 
elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to the etiologies of his claimed disabilities.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The issue of entitlement to service connection for a 
pulmonary disability is reopened.  

Service connection for a pulmonary disability remains denied.

Service connection for memory loss is denied.

Service connection for presbyopia is denied.

Service connection for sinusitis is denied.


REMAND

As noted above, it is clear that the veteran was exposed to 
CARC (chemical agent resistant coating), dangerous levels of 
hexamethylene diisocyanate (HDI), ash and residue from 
burning oil fires, insect repellents, and area insecticides.  

The veteran complains of numbness in the hands and fingers.  
A 1998 VA EMG/NCS diagnosed bilateral carpal tunnel syndrome.  
However, the November 2002 VA examination indicated there was 
no evidence of pathology.  Dr. Pettyjohn indicated that the 
veteran's chemical exposure could affect the peripheral 
nervous system.  It is not clear from the evidence whether 
the carpal tunnel syndrome shown in 1998 has since resolved, 
or whether that condition or the current complaints are 
likely caused by the in-service exposures.  Further 
examination is needed.

The veteran is already service-connected for left knee 
arthritis.  His complaints of right knee and left ankle pain 
have been attributed to arthritis.  However, he also 
complains of low back and neck pain (see June and December 
2003 VA outpatient treatment records); left shoulder and 
bilateral hip pain (see October 2001 VA outpatient treatment 
record); and left elbow pain (see August 2004 VA outpatient 
treatment record).  Dr. Pettyjohn states the veteran has 
joint pain as a result of his Persian Gulf service.  The VA 
examination in 2002 diagnosed low back arthritis, but no x-
rays are of record.  The VA examination did not evaluate the 
veteran's other joints, so the presence or extent of any 
disability is not clear.  Further examination is needed.

Since the veteran routinely receives VA treatment, the RO 
should take this opportunity to obtain all Tampa VA Medical 
Center (MC) clinical records dated from June 2003 to the 
present.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development.

1.  The RO should associate with the 
claims file all Tampa VAMC clinical 
records dated from June 3, 2003 to the 
present.



2.  After obtaining the foregoing 
treatment records, the RO must schedule 
appropriate VA medical examinations, to 
include Persian Gulf protocol 
examination(s), to:
(a) determine whether the veteran 
suffers from disability manifested 
by numbness of the hands and 
fingers and/or joint pain (low 
back, neck, left shoulder, 
bilateral hip, left elbow, right 
knee, left ankle;  
(b) determine whether any current 
disability diagnosed is as likely 
as not related to the veteran's 
military service; and
(c) determine whether any current 
complaints of numbness of the hands 
and fingers and/or joint pain are 
representative of an undiagnosed 
illness.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

3.  The RO should readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


